Exhibit 99 J. P. MORGAN CHASE & CO. and MORGAN GUARANTY TRUST COMPANY OF NEW YORK As of December 31, 2000, Morgan Guaranty Trust Company of New York ("Morgan Guaranty") was a wholly owned bank subsidiary of J.P. Morgan Chase & Co., a Delaware corporation whose principal office is located in New York, New York. Morgan Guaranty was a commercial bank offering a wide range of banking services to its customers both domestically and internationally. Its business was subject to examination and regulation by Federal and New York State banking authorities. On November 10, 2001, J. P. Morgan & Co. merged with The Chase Manhattan Bank. Upon consummation of the merger, The Chase Manhattan Bank changed its name to JP Morgan Chase & Co. The following table sets forth certain summarized financial information of J.P. Morgan Chase & Co. and for Morgan Guaranty as of the dates and for the periods indicated. The information presented for the years ended December 31, 2010, 2009, 2008, 2007, and 2006 in accordance with generally accepted accounting principles. Five-year summary of consolidated financial highlights As of or for the year ended December 31, (unaudited) (in millions, except per share, headcount and ratio data) 2008 (d) Selected income statement data Total net revenue $ Total noninterest expense Pre-provision profit (a) Provision for credit losses Provision for credit losses – accounting conformity (b) - Income from continuing operations before income tax expense/(benefit) and extraordinary gain Income tax expense/(benefit) ) Income from continuing operations Income from discontinued operations (c) - Income before extraordinary gain Extraordinary gain (d) - 76 - - Net income $ Per common share data Basic earnings Income from continuing operations $ Net income Diluted earnings (e) Income from continuing operations $ Net income Cash dividends declared per share Book value per share Common shares outstanding Average: Basic Diluted Common shares at period-end Share price (f) High $ Low Close Market capitalization Selected ratios Return on common equity (“ROE”) (e) Income from continuing operations 10 % 6 % 2 % 13 % 12 % Net income 10 6 4 13 13 Return on tangible common equity (“ROTCE”) (e) Income from continuing operations 15 10 4 22 24 Net income 15 10 6 22 24 Return on assets (“ROA”): Income from continuing operations Net income Overhead ratio 60 52 65 58 63 Deposits-to-loans ratio Tier 1 capital ratio(g) Total capital ratio Tier 1 leverage ratio Tier 1 common capital ratio (h) Selected balance sheet data (period-end) (g) Trading assets $ Securities Loans Total assets Deposits Long-term debt Common stockholders’ equity Total stockholders’ equity Headcount (a) Pre-provision profit is total net revenue less noninterest expense. The Firm believes that this financial measure is useful in assessing the ability of a lending institution to generate income in excess of its provision for credit losses. (b) Results for 2008 included an accounting conformity loan loss reserve provision related to the acquisition of Washington Mutual Bank’s (“Washington Mutual “) banking operations. (c) On October1, 2006, JPMorgan Chase & Co. completed the exchange of selected corporate trust businesses for the consumer, business banking and middle-market banking businesses of The Bank of New York Company Inc. The results of operations of these corporate trust businesses were reported as discontinued operations. (d) On September25, 2008, JPMorgan Chase acquired the banking operations of Washington Mutual. On May30, 2008, a wholly-owned subsidiary of JPMorgan Chase merged with and into The Bear Stearns Companies Inc. (“Bear Stearns”), and Bear Stearns became a wholly-owned subsidiary of JPMorgan Chase. The Washington Mutual acquisition resulted in negative goodwill, and accordingly, the Firm recorded an extraordinary gain. A preliminary gain of $1.9billion was recognized at December31, 2008. The final total extraordinary gain that resulted from the Washington Mutual transaction was $2.0billion. For additional information on these transactions, see Note 2 on pages 166–170 of this Annual Report. (e) The calculation of 2009 earnings per share (“EPS”) and net income applicable to common equity includes a one-time, noncash reduction of $1.1billion, or $0.27 per share, resulting from repayment of U.S. Troubled Asset Relief Program (“TARP”) preferred capital in the second quarter of 2009. Excluding this reduction, the adjusted ROE and ROTCE were 7% and 11%, respectively, for 2009. The Firm views the adjusted ROE and ROTCE, both non-GAAP financial measures, as meaningful because they enable the comparability to prior periods. For further discussion, see “Explanation and reconciliation of the Firm’s use of non-GAAP financial measures” on pages 64–66 of this Annual Report. (f) Share prices shown for JPMorgan Chase’s common stock are from the New York Stock Exchange. JPMorgan Chase’s common stock is also listed and traded on the London Stock Exchange and the Tokyo Stock Exchange. (g) Effective January1, 2010, the Firm adopted accounting guidance that amended the accounting for the transfer of financial assets and the consolidation of variable interest entities (“VIEs”). Upon adoption of the guidance, the Firm consolidated its Firm-sponsored credit card securitization trusts, Firm-administered multi-seller conduits and certain other consumer loan securitization entities, primarily mortgage-related, adding $87.7billion and $92.2billion of assets and liabilities, respectively, and decreasing stockholders’ equity and the Tier 1 capital ratio by $4.5billion and 34 basis points, respectively. The reduction to stockholders’ equity was driven by the establishment of an allowance for loan losses of $7.5 billion (pretax)primarily related to receivables held in credit card securitization trusts that were consolidated at the adoption date. (h) The Firm uses Tier 1 common capital (“Tier 1 common”) along with the other capital measures to assess and monitor its capital position. The Tier 1 common capital ratio (“Tier 1 common ratio”) is Tier 1 common divided by risk-weighted assets. For further discussion, see Regulatory capital on pages 102–104 of this Annual Report. JPMorgan Chase & Co. / 2010Annual Report
